Citation Nr: 0317069	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  94-36 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 5, 
1995.

2.  Entitlement to an evaluation rating greater than 70 
percent for PTSD beginning April 1, 1995.

3.  Entitlement to an increased evaluation for shrapnel wound 
residuals to the left shoulder with retained foreign bodies, 
currently evaluated at 10 percent disabling.

4.  Entitlement to an increased evaluation for shrapnel wound 
residuals to the posterior neck, with retained foreign 
bodies, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  The veteran's documents at discharge reflect 
that he was awarded Purple Heart Medal, Combat Infantryman 
Badge, and the Bronze Star Medal with "V" for valor.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1992 and 
March 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The Board notes that service connection for PTSD was granted 
by the RO, and a 30 percent evaluation was assigned, in a 
March 1993 rating decision, effective January 27, 1992, the 
date the veteran's initial claim for increase for his combat 
related injuries was received.

Following this rating decision, the veteran submitted a 
substantive appeal, Form VA-9, concerning his appeal for 
increased evaluations for his service connected shrapnel 
wound residuals, in December 1993.  In Block 8, he referenced 
the notification letter that accompanied the March 1993 
rating decision and noted that it was his intent to appeal 
his claim to the Board.

The Board thus accepts this document as an effective notice 
of disagreement with the rating initially assigned the 
service-connected PTSD.  See 38 C.F.R. § 20.201 (2002).  The 
Board thus finds that this issue has been in an appellate 
state since the original grant of service connection. 

Subsequently, in a May 1995 rating decision, the RO granted a 
temporary total evaluation for PTSD under 38 C.F.R. § 4.29 
effective January 5 to March 31, 1995.  In a May 1996 rating 
decision, the RO increased the evaluation for PTSD rating to 
70 percent, effective April 1, 1995.  As this increased 
rating does not constitute a full grant of all benefits 
possible for the veteran's PTSD, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for PTSD is still pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Board notes that the veteran has required hospitalization 
for his PTSD from November 4 to December 8, 1994 and from 
November 12, 1998 to February 9, 1999 for his service 
connection for PTSD.  Entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) 
was granted in a July 1996 rating decision, effective in 
August 1995.  Thus, a temporary total evaluation under 
38 C.F.R. § 4.29 for the latter period of hospitalization 
would not afford the veteran any greater benefit than he 
already received for that time period.  Nonetheless, a claim 
for a temporary total rating under 38 C.F.R. § 4.29 is 
inferred for the period of hospitalization from November to 
December 1994.

The claims file reveals further claims for service connection 
for a right knee disability and for left ankle break 
secondary to the right knee disability, and an ulcer 
condition; claims for an earlier effective date for service 
connection for PTSD and the residuals of shrapnel wounds; and 
claims to reopen the previously denied claims for genetic 
difficulties resulting in the disabilities and death of his 
children, peripheral neuropathy, and chloracne, secondary to 
exposure to Agent Orange.  In addition, a statement submitted 
by the veteran's treating physician in April 2003 constitutes 
an informal claim for an increased evaluation for his 
service-connected hypertension.  These matters have not been 
developed for appellate consideration and, accordingly, are 
referred to the RO for appropriate action.

The veteran testified in October 2002 before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).




REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  The VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  In the 
present case, the VA's redefined duties to notify and assist 
a claimant, as set forth in the VCAA, have not been 
fulfilled.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the Federal Circuit in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore, a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

In addition, a determination has been made that specific 
additional development is necessary in the current appeal.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§  5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In this 
regard, the RO should contact the veteran 
and inform him of the types of 
documentation that can serve as evidence 
in regard to his current claim.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue on the 
title page of this remand.

2.  Obtain the veteran's medical records 
from the VA Medical Centers (VAMCs) at 
Northpoint and 23rd St. and 1st Ave. in 
New York City, New York for any treatment 
for his shrapnel wound residuals during 
the period of time from September 2001 to 
the present.  

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA).  First, 
please verify whether the veteran is 
receiving disability benefits from SSA.  
If he is, obtain a copy of the decision 
finding him disabled and any and all 
medical evidence used in arriving at that 
decision.

4.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded scars, 
neurological, and orthopedic examinations 
to determine the nature and extent of the 
residuals of service-connected shrapnel 
wounds to the left shoulder and posterior 
neck.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

Scars Examination.

a.	Describe precise location of each 
scar.  Draw diagram if necessary.
b.	Photograph all scars in the affected 
areas, to include all scars around the 
left shoulder and posterior neck.
c.	Give measurement of length and width 
(at its widest part) of each scar.
d.	State whether there is pain in the 
scar on examination.
e.	Note whether any of the scars involve 
underlying soft tissue loss or damage.

Neurological Examination.  Note the 
veteran's multiple complaints regarding 
his left shoulder and posterior neck, to 
include numbness and weakness in his left 
hand and arm.

a.	Identify any and all neurological 
pathology and identify each nerve that 
is affected.
b.	State which symptoms and neuropathy 
are due to or affected by the 
residuals of service-connected 
shrapnel wounds to the left shoulder 
and posterior neck.



Orthopedic Examination.

a.	Identify any and all muscles affected 
by the shrapnel wounds in the 
posterior neck and left shoulder.  
Identify the current impairment to any 
muscle so damaged.
b.	Identify all bony structures affected 
by the shrapnel wounds in the 
posterior neck and left shoulder.  
Identify the current impairment to any 
bony structures so damaged.

In examining the veteran, the physicians 
are asked to consider the April 2003 
statements of Dr. Harshit Patel 
concerning observations of the veteran's 
scars and damage to his muscles, 
vertebrae, coordination and neurological 
manifestations.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to report for 
examinations that are scheduled for him, and that failure to 
do so could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




